
	

115 SRES 527 IS: Congratulating the people of Georgia on the 100th anniversary of its declaration of independence as a democratic republic and reaffirming the strength of the relationship between the United States and Georgia.
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 527
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Mr. Perdue (for himself, Mr. Cardin, and Mr. Isakson) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Congratulating the people of Georgia on the 100th anniversary of its declaration of independence as
			 a
			 democratic republic and reaffirming the strength of the relationship
			 between the United States and Georgia.
	
	
 Whereas, in 1918, the people of Georgia established the Democratic Republic of Georgia; Whereas Georgia was illegally invaded and annexed by the Soviet Red Army in 1921, leading to 70 years of Soviet occupation until 1991, when Georgia regained its independence;
 Whereas the territorial integrity of Georgia has been continually reaffirmed by the international community, international law, and over 30 United Nations Security Council resolutions since 1993;
 Whereas the Russian Federation’s invasion of Georgia in August 2008 resulted in civilian and military causalities, the occupation of two Georgian regions, Abkhazia and the Tskhinvali region/South Ossetia, and the violation of Georgia’s sovereignty and territorial integrity;
 Whereas hundreds of thousands of internally displaced civilians were forcefully expelled from the Abkhazia and Tskhinvali region/South Ossetia of Georgia in the 1990s, and again in 2008, and continue to be deprived of the right to return in a safe and dignified manner;
 Whereas the Russian Federation continues to violate the European Union-mediated, August 12, 2008, Ceasefire Agreement between Georgia and the Russian Federation;
 Whereas the Government of the Russian Federation has intensified steps to separate Abkhazia and Tskhinvali region/South Ossetia from the rest of Georgia by continuing its fortification of the occupation lines and constructing barbed wire fences to further divide the population;
 Whereas Georgia remains in full compliance with the European Union-mediated, August 12, 2008, Ceasefire Agreement, and continues its efforts to reach tangible results in the Geneva International Discussions;
 Whereas the human rights situation in the Russian-occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia has deteriorated, and the Parliament of Georgia adopted a resolution on March 21, 2018, in recognition of this fact;
 Whereas the United States Government supports Georgia’s sovereignty and right to choose its own alliances, and recognizes the Georgian regions of Abkhazia and Tskhinvali/South Ossetia as Russian Federation-occupied territories within the internationally recognized borders of Georgia;
 Whereas the United States-Georgia Strategic Partnership, signed in January 2009, outlines the importance of bilateral efforts to advance cooperation in the areas of education, public outreach, health, and cultural exchanges to ensure the strong and enduring people-to-people ties between the United States and Georgia;
 Whereas the Memorandum on Deepening the Defense and Security Partnership between the United States and Georgia, signed in July 2016, enhances the defense and security cooperation and reinforces our shared determination to strengthen Georgia’s resilience and self-defense capabilities;
 Whereas relations between the United States and Georgia have developed into a strong alliance based on shared values and principles;
 Whereas, since 1994, the Georgia National Guard has had a partnership with the country of Georgia through the National Guard State Partnership Program, helping build capacity among partner forces and providing deterrence against the aggression of the Government of the Russian Federation;
 Whereas the Government of Georgia has shown an unwavering commitment to strengthening transatlantic security by being the largest non-NATO troop contributor to the International Security Assistance Force mission in Afghanistan and one of the top overall contributors to Resolute Support;
 Whereas the Government of Georgia has been a leader of the region in democratic development and has initiated positive commitments in the areas of judicial reforms, strengthening the role of Parliament, and utilizing international election monitoring organizations and transparency;
 Whereas, on August 1, 2017, Vice President Mike Pence visited Georgia to condemn the Russian Federation’s occupation of Georgian territory and attend Exercise Noble Partner, involving 800 Georgian and 1,600 United States troops;
 Whereas, on November 20, 2017, the Department of State made a determination approving a sale of the Javelin missile system to Georgia, providing increased capacity to meet Georgia’s national defense requirements;
 Whereas, on January 26, 2018, the United States Government condemned the Russian Federation’s ratification of an agreement with de facto leaders of South Ossetia regarding a joint military force; and
 Whereas a democratic and stable Georgia is in the political, security, and economic interests of the United States: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the people of Georgia on the occasion of the 100th anniversary of the first Democratic Republic of Georgia;
 (2)acknowledges the close and enduring strategic partnership and strong alliance between the United States and Georgia;
 (3)supports strengthening the defense and security cooperation between the United States and Georgia; (4)supports further developing trade and commerce relations between the United States and Georgia;
 (5)reaffirms the support of the United States for Georgia's accession to NATO; (6)continues to condemn the Russian Federation’s occupation of Georgian sovereign territory, and recognizes Georgia’s regions of Abkhazia and Tskhinvali region/South Ossetia as Russian-occupied territories within the internationally recognized borders of Georgia;
 (7)remembers the victims of the August 2008 war between Georgia and the Russian Federation; (8)condemns human rights abuses by the Government of the Russian Federation in the occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia, including the recent killing of Georgian citizens Archil Tatunashvili, Giga Otkhozoria, and Davit Basharuli;
 (9)reaffirms the support of the United States for a peaceful, unified Georgia and a secure future for the region;
 (10)reaffirms the necessity of the implementation of the August, 12, 2008, Ceasefire Agreement that stipulates the withdrawal of Russian Federation forces to their pre-conflict locations and establishes international security mechanisms on the ground;
 (11)emphasizes the importance of ensuring the safe and dignified return of internally displaced persons; and
 (12)recognizes the Government of Georgia’s ongoing efforts to strengthen democracy in Georgia by implementing reforms that expand media transparency and freedoms, increase government transparency, accountability, and responsiveness, promote political competition and democratic electoral processes, and strengthen judicial independence and the rule of law.
			
